Citation Nr: 1209426	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  03-00 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension, to include as secondary to or aggravated by service-connected diabetes mellitus, Type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to May 1969.

Procedural History

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions, dated in April 2002 and June 2004, of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran filed a claim of entitlement to service connection for bilateral hearing loss in May 2001, and the RO denied this claim, inter alia, in April 2002.  The Veteran submitted a notice of disagreement (NOD) with this determination in May 2002, and timely perfected his appeal in January 2003.  The Veteran also filed a claim of entitlement to service connection for hypertension in January 2003, and the RO denied this claim, inter alia, in June 2004.  The Veteran submitted a NOD with this determination in July 2004, and timely perfected his appeal in September 2005.

The Veteran testified before a Decision Review Officer in June 2008.  A transcript of this proceeding has been prepared and incorporated into the evidence of record.

In April 2010, these claims came before the Board.  At that time, it was determined that additional evidentiary development was necessary prior to the adjudication of the claims.  Such development having been accomplished, the claims have been returned to the Board for adjudication.



The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action. 

Remanded Issue

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on his part is required.


FINDING OF FACT

The preponderance of the evidence is against a finding that hypertension is the result of the Veteran's time in active duty service; manifested within the first post-service year; or due to a service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active duty service or presumptively related thereto, nor is it related to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to initial adjudication of the Veteran's claim, a letter dated in May 2003 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  A March 2006 notice letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in May 2010 and the results from that examination have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Additionally, the Board finds there has been substantial compliance with its April 2010 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC scheduled the Veteran for a medical examination and the Veteran attended that examination.  The AMC later issued a supplemental statement of the case in October 2011.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.




II.  The Merits of the Claim

The Veteran contends that he is entitled to service connection for hypertension as secondary to or aggravated by his service-connected diabetes mellitus, Type II.  After a thorough review of the record, the Board disagrees.

Relevant Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2011); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  See 38 C.F.R. §§ 3.303, 3.306 (2011).  To establish a right to compensation for a current disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1362 (2009).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Service connection is warranted for a disability, which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2011).  The Court has also held that service connection can be granted for disability that is aggravated by a service- connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995). 

The claim of entitlement to service connection for hypertension as secondary to a service-connected disability was received prior to the change in 38 C.F.R. § 3.310, amended September 7, 2006.  The amendment is to be applied prospectively and is more restrictive.  Therefore, it is not for application as to the current claim in this respect. 

Hypertension means persistently high arterial blood pressure, and by some authorities the threshold for high blood pressure is a reading of 140/90.  See Dorland's Illustrated Medical Dictionary at 889 (30th ed. 2003).  For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).

Analysis

The Board acknowledges the Veteran has been diagnosed with hypertension, thus satisfying element (1) of Shedden, supra, and Wallin, supra.  See also VA Examination Report, May 11, 2010.  It is also noted that the Veteran is service-connected for diabetes mellitus, Type II, satisfying element (2) under Wallin, supra.

Review of the Veteran's service treatment records reveals that upon entry into active duty service, the Veteran's blood pressure was 134/64.  The Veteran specifically denied suffering from high or low blood pressure.  See Standard Forms (SFs) 88 & 89, Service Entrance Examination Reports, April 27, 1967.  The remaining service treatment records were completely negative for any complaints of or treatment for high blood pressure.  Upon discharge from active duty service, the Veteran's blood pressure was recorded as 128/62.  Again, the Veteran specifically denied suffering from high or low blood pressure.  See SFs 88 & 89, Service Discharge Examination Reports, May 13, 1969.

These findings clearly do not meet the requirement for hypertension for VA purposes, set forth in 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011), noted above.  Furthermore, there is no evidence that hypertension was present to a compensable degree within the first post-service year.  Therefore, service connection on a presumptive basis is not warranted.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  As such, the appellant has failed to establish Shedden element (2), in-service disease or injury.  See Shedden, supra.  Furthermore, the Veteran does not allege that his hypertension began in service or within his first post-service year.  Rather, he contends that his hypertension was caused or aggravated by his service-connected diabetes mellitus.

The Board notes that the first evidence of diagnosed hypertension is dated in May 1974.  At that time, the Veteran underwent transfemoral catheterization for bilateral renal angiograms, and was diagnosed with hypertension prior to this surgery.  See Private Treatment Record, L.M.C., May 24, 1974.  Thereafter, the first indication that that the Veteran sought treatment for his hypertension was in March 2001.  At that time, the Veteran was followed for chronic lymphocytic thyroiditis and hypertension.  See Private Treatment Record, F.S., C-FNP, March 7, 2001.

The only remaining inquiry is whether a competent nexus exists between hypertension and the Veteran's service-connected diabetes mellitus.  The only evidence of record that tends to connect the Veteran's hypertension and his service-connected diabetes mellitus consists of his own lay statements.  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  In the present case, hypertension is not a condition that is lay observable.  Further, the Veteran is not competent to state that his currently diagnosed condition is related to his service-connected diabetes mellitus, as he is not a medical professional.  See Rucker, supra.  In fact, the medical evidence of record set forth below weighs directly against the Veteran's contention.

The Veteran was afforded a VA examination in May 2010 to determine the nature and etiology of his currently diagnosed hypertension.  At the time of the examination, the Veteran's blood pressure was noted as 138/75, which was noted as well-controlled.  The VA examiner commented that the Veteran had been diagnosed with diabetes mellitus in approximately 2002.  The Veteran's hypertension was noted to have been present for many years prior to that time by his history and by the evidence of record.  The VA examiner stated that it was clear that the Veteran's hypertension was not caused by or aggravated by his service-connected diabetes mellitus, Type II.  See VA Hypertension Examination Report, May 11, 2010.

The Veteran's microalbumin and renal function (BUN and creatinine) were normal.  The VA examiner commented that an increasing microalbumin shows the effects of diabetes on kidney function.  As the Veteran's microalbumin levels were normal, there was no current effect on his renal function.  The VA examiner noted that once kidney function is affected by diabetes and there is gross protein in the urine, then it is evidence that there is an effect on renal function and accordingly, an effect on blood pressure that can create hypertension.  Since there was no change from normal for the Veteran's kidney function (based on laboratory findings), the VA examiner found that the Veteran's diabetes had no effect on his blood pressure and therefore, there was no aggravation of the Veteran's hypertension by his service-connected diabetes mellitus, Type II.  Id.

The VA examiner noted that Metformin was the Veteran's only medication noted in his computer file that related to treatment of his diabetes mellitus, Type II.  It was noted that by literature, this medication did not have any effect on a patient's blood pressure.  The VA examiner concluded that the Veteran's hypertension was essential hypertension and was not caused by or related to his service-connected diabetes mellitus, Type II, as his hypertension was present for some time prior to the diagnosis of diabetes.  Further, the Veteran's medication for treatment of his diabetes was not the cause of his hypertension as there were no notable effects on hypertension in the relevant medical literature.  Id.

As such, the Veteran's claim of entitlement to service connection for hypertension as secondary to his service-connected diabetes mellitus, Type II, fails on the basis of Wallin element (3).  See Wallin, supra.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  In this case, for the reasons and bases discussed above, a reasonable doubt does not exist regarding the Veteran's claim that his current hypertension is directly related to service or secondary to a service-connected disability.  There is not an approximate balance of evidence.  


ORDER

Entitlement to service connection for hypertension, to include as secondary to or aggravated by service-connected diabetes mellitus, Type II, is denied.


REMAND

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status since 2003, and that it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim of entitlement to service connection for bilateral hearing loss.

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

The Board notes that the Veteran was afforded a VA audiological examination in May 2010.  While the VA examiner diagnosed the Veteran with left ear hearing loss, the VA examiner provided a negative nexus statement based on the fact that the Veteran did not have a diagnosis of hearing loss at the time of his discharge from active duty service.  The Court, in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d), which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

Further, the Board notes that the May 2010 VA audiological examiner failed to specifically address the Veteran's post-service employment, indicating which of his jobs would have exposed him to acoustic trauma.  The VA examiner also failed to specifically address the Veteran's lay statements of how his hearing loss had affected him since his discharge from active duty service.  Whether a physician/examiner provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Based on all of the above, the Board finds that the May 2010 VA audiological examination is inadequate for rating purposes.  In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the Court held that when VA provides a veteran with a medical examination related to a claim for service connection, the examination must be adequate.  As such, a new VA audiology examination must be performed.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the Veteran for a new VA audiological examination with an appropriate expert to determine the nature and etiology of his claimed bilateral hearing loss.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this REMAND in conjunction with the Veteran's examination and note this has been accomplished in the VA examination report.  

(a)  The VA examiner should state whether it is at least as likely as not that the Veteran suffers from bilateral hearing loss that is the result of a disease or injury in service.  

(b)  Specifically, the VA examiner should address the Veteran's duties in service and any possible noise exposure associated therewith.  

(c)  The VA examiner should also take into consideration the holding of Hensley v. Brown, 5 Vet. App. 155, 157 (1993), which indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  

(d)  The VA examiner should specifically address any noise exposure the Veteran had after his discharge from active duty service, as well as his lay statements indicating that he has suffered from hearing loss since his discharge from active duty.

It would be helpful if the VA examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The VA examiner should provide a complete rationale for any opinion provided.

2.  Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


